DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 03/12/2021.
Claims 1 and 3-7 remain pending in the application.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Addressing claim 1, Hayashi discloses in fig. 1 the first heat conductor 19 comprises a side portion that extends along two sides of the thermoelectric generation module and that covers a region corresponding to a pair of a P-type thermoelectric element and an N-type thermoelectric element that are disposed on an outer periphery of the thermoelectric generation module and at least one cutout that is defined a position corresponding to at least one corner of the thermoelectric module and recessed inward relative to the region corresponding to the pair of the P-type thermoelectric element and the N-type thermoelectric element.  However, Hayashi is silent regarding the side portion of the first heat conductor that extends along each side of the thermoelectric generation module.  Kiyosawa et al. (US 2014/0150463) discloses the electrode 2e comprises a side portion that extends along each side of the thermoelectric element 1n or 1p and at least one cutout that is defined at a positon corresponding to at least one corner of the thermoelectric element to relieve thermal stress (fig. 4).  However, one of ordinary skill in the art would not have found it obvious to modify the first heat conductor of Hayashi to have the cutout at the corner and having the side portion extends along each side of the thermoelectric generation module similarly to the way in which the electrode 2e of Kiyosawa is positioned relative to the thermoelectric element because in fig. 1 Kiyosawa discloses the heat conductor 3 positioned above the electrodes and thermoelectric elements that make up the thermoelectric generation module without the cutout at the corners and a side portion that extends along each side of the thermoelectric generation module in the claimed manner.  In other words, if one of ordinary skill in the art were to look at the disclosure of Kiyosawa to modify the thermoelectric generator of Hayashi to relieve the thermal stress, the modification would have been done to the electrodes instead of the first heat conductor.  For the reasons above, the prior art is silent regarding the limitation of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/31/2021